 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     WILLIAM HAYDEN CRAIG, III
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )                CASE NO. 6:18-mj-00056-JDP
                                         )
11                     Plaintiff,        )                STIPULATION TO VACATE REVIEW
                                         )                HEARING AND TERMINATE
12                                       )                PROBATION PURSUANT TO 18 U.S.C.
     vs.                                 )                § 3564(c) AND ORDER
13                                       )
                                         )
14   WILLIAM HAYDEN CRAIG, III,          )
                                         )                Date: February 25, 2020
15                                       )                Time: 10:00 AM
                       Defendant.        )                Judge: Hon. Jeremy D. Peterson
16   ____________________________________)
17

18           IT IS HEREBY STIPULATED by and between Defendant, WILLIAM HAYDEN

19   CRAIG, III, his attorney of record, CAROL ANN MOSES, and Legal Officer for the National

20   Park Service, SUSAN ST. VINCENT, that the Review Hearing in the above captioned matter
21   currently scheduled for February 25, 2020, be vacated.

22           On March 19, 2019, Mr. Craig pleaded guilty to one count of 36 C.F.R. § 4.2 – Driving

23   recklessly upon a highway in willful or wanton disregard for the safety of persons or property

24   where alcohol was a factor. The Court ordered Mr. Craig to twelve months of unsupervised

25   probation, with the conditions that he obey all laws and complete the Wet Reckless Program

26   through the California Department of Motor Vehicles. He was also ordered to pay a $10.00
27   special assessment fee and a $490.00 fine totaling a $500.00 financial obligation.

28           Mr. Craig has paid his $500.00 financial obligation in full and completed the Wet


     ORDER
     TO VACATE REVIEW HEARING                                                                         1
 1   Reckless Program through the California Department of Motor Vehicles. Mr. Craig is currently in

 2   compliance with all conditions of his probation and he hereby requests that the Review Hearing in

 3   the above captioned matter currently scheduled for February 25, 2020 be vacated.

 4           Additionally, pursuant to 18 U.S.C. § 3564(c), Mr. Craig moves to terminate his probation

 5   early because the he has satisfied all conditions of probation. Presently, the Defendant’s probation

 6   is set to expire on March 19, 2020.

 7           The parties stipulate that the Defendant has completed all of his sentencing obligations by

 8   paying his fine and obeying all laws.

 9

10

11   Dated: February 18, 2020                                     /s/ Carol Ann Moses
                                                                  CAROL ANN MOSES
12                                                                Attorney for Defendant,
13                                                                WILLIAM HAYDEN CRAIG, III

14   Date: February 18, 2020                                      /s/ Susan St. Vincent           t
                                                                  SUSAN ST. VINCENT
15                                                                Legal Officer
                                                                  The National Park Service
16

17

18

19

20
21

22

23

24

25

26
27

28


     ORDER
     TO VACATE REVIEW HEARING                                                                          2
 1                                                 ORDER
 2            The court accepts the above proposed order and adopts its terms as the order of this court

 3   in Case No. 6:18-mj-00056-JDP. Accordingly,
              1. The review hearing for WILLIAM HAYDEN CRAIG, III currently scheduled for
 4
                 February 25, 2020, at 10:00 a.m., shall be vacated.
 5
              2. WILLIAM HAYDEN CRAIG, III, shall be discharged early from his probationary
 6               term, which is currently set to expire on March 19, 2020, under 18 U.S.C. § 3564(c).
 7
     IT IS SO ORDERED.
 8

 9
     Dated:      February 21, 2020
10                                                      UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


     ORDER
     TO VACATE REVIEW HEARING                                                                              3
